



EXHIBIT 10.15
FIRST AMENDMENT
to
PROPERTY MANAGEMENT AND SERVICING AGREEMENT


This FIRST AMENDMENT to PROPERTY MANAGEMENT AND SERVICING AGREEMENT (this
"Amendment"), is entered into as of February 3, 2020 among AFN ABSPROP001, LLC,
AFN ABSPROP001-A, LLC and AFN ABSPROP001-B, LLC, each as an issuer (each, an
"Issuer" and collectively, the "Issuers"), AMERICAN FINANCE PROPERTIES, LLC, as
property manager and special servicer (together with its successors in such
capacities, the "Property Manager" and "Special Servicer," respectively),
CITIBANK, N.A., not individually but solely as indenture trustee (together with
its successors in such capacity, the "Indenture Trustee") and KEYBANK NATIONAL
ASSOCIATION, as back-up manager (together with its successors in such capacity,
the "Back-Up Manager") under the Property Management Agreement (as defined
below), recites and provides as follows:
    WHEREAS, the parties hereto have entered into that certain Property
Management and Servicing Agreement, dated as May 30, 2019 (the "Property
Management Agreement");
WHEREAS, pursuant to Section 9.01 of the Property Management Agreement and
Section 8.01(2) of that certain Master Indenture, dated as of May 30, 2019 among
the Issuers and the Indenture Trustee (as amended from time to time, the
"Indenture"), the parties to the Property Management Agreement can amend the
Property Management Agreement to correct or supplement any provisions therein
which may be defective or inconsistent with any other provisions therein;
WHEREAS, the parties hereto desire to amend the Property Management Agreement
pursuant to Section 9.01 of the Property Management Agreement and Section
8.01(2) of the Indenture;
WHEREAS, the conditions set forth for entry into an amendment of the Property
Management Agreement pursuant to Sections 8.01 and 8.05 of the Indenture and
Section 9.01 of the Property Management Agreement have been satisfied.
NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:
1.Definitions. Unless otherwise defined or provided herein, capitalized terms
used herein have the respective meanings attributed thereto in, or by reference
in, the Property Management Agreement.
2.Amendment to the Property Management Agreement. Clause (B) of Section
4.01(d)(ii) of the Property Management Agreement is hereby amended and modified
by deleting "AF Properties'" and inserting "the Support Provider's" in lieu
thereof.


750334-4-9060-v4.0
750334-4-9060-v4.0
750334-4-9060-v4.0




--------------------------------------------------------------------------------




3.Effect on the Property Management Agreement. The Property Management Agreement
(except as specifically amended herein) is hereby ratified and confirmed in all
respects by each of the parties hereto and shall remain in full force and effect
in accordance with its terms. References in any other document or agreement to
the Property Management Agreement shall be deemed to refer to the Property
Management Agreement as amended hereby.
4.Counterparts. This Amendment may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.
5.Concerning the Indenture Trustee. The recitals contained in this Amendment
shall be taken as the statements of the Issuers, and the Indenture Trustee
assumes no responsibility for their correctness. Except as provided in the
Property Management Agreement, the Indenture Trustee shall not be responsible or
accountable in any way whatsoever for or with respect to the validity, execution
or sufficiency of this Amendment and makes no representation with respect
thereto. In entering into this Amendment, the Indenture Trustee shall be
entitled to the benefit of every provision of the Indenture and the Property
Management Agreement relating to the conduct of or affecting the liability of or
affording protection to the Indenture Trustee.
6.Direction to the Indenture Trustee. The Issuers hereby direct the Indenture
Trustee to execute this Amendment and acknowledges and agrees that the Indenture
Trustee will be fully protected in relying upon the foregoing direction.
7.Effective Date. This Amendment shall become effective as of the date first set
forth above.
8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.


750334-4-9060-v4.0
750334-4-9060-v4.0
750334-4-9060-v4.0




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers or representatives all as of the day and
year first above written.
AMERICAN FINANCE PROPERTIES, LLC, as
Property Manager and Special Servicer


By:    /s/ Michael Anderson    
Name: Michael Anderson    
Title: Authorized Signatory    


AFN ABSPROP001, LLC, a Delaware limited liability company, as an Issuer
 
By:  American Finance Operating Partnership, L.P., a Delaware limited
partnership, its sole member
 
By: American Finance Trust, Inc., a Maryland corporation, its general partner
 
By:_/s/Michael Anderson
Name: Michael Anderson
Title: Authorized Signatory
 
AFN ABSPROP001-A, LLC, a Delaware limited liability company, as an Issuer
 
By:  American Finance Operating Partnership, L.P., a Delaware limited
partnership, its sole member
 
By: American Finance Trust, Inc., a Maryland corporation, its general partner
 
By: _/s/ Michael Anderson__
Name: Michael Anderson
Title: Authorized Signatory


AFN ABSPROP001-B, LLC, a Delaware limited liability company, as an Issuer
 
By:  American Finance Operating Partnership, L.P., a Delaware limited
partnership, its sole member
 
By: American Finance Trust, Inc., a Maryland corporation, its general partner
 
By: _/s/Michael Anderson
Name: Michael Anderson


750334-4-9060-v4.0
750334-4-9060-v4.0
750334-4-9060-v4.0




--------------------------------------------------------------------------------




Title: Authorized Signatory


CITIBANK, N.A., not in its individual capacity but solely as Indenture Trustee


By:    /s/ James Polcari    Name: James Polcari
Title: Senior Trust Officer


750334-4-9060-v4.0
750334-4-9060-v4.0
750334-4-9060-v4.0




--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as Back-Up Manager
By:_/s/Craig Younggren__
Name: Craig Younggren
Title: Senior Vice President
    




















750334-4-9060-v4.0
750334-4-9060-v4.0
750334-4-9060-v4.0


